Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 3 is rejected under 35 U.S.C. 102(b) as being anticipated by Adams et al. (U.S Pub. No. 20070102013).
Adams discloses an electrically heated smoking system (Abstract) comprising:
a housing [0054];
an aerosol forming substrate (by reference sign 24, fig. 7); and
a heater (72, fig. 7)configured to heat the aerosol forming substrate to form aerosol, the heater including:
at least a first heating element (by reference sign 72 figs. 7) is arranged at a downstream end of the aerosol forming substrate and extending a first distance only .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-14 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Counts et al. (U.S Patent No. 5060671).
Regarding claim 1, Counts discloses an electrically heated smoking system comprising: a housing (see figs. 1-3); an aerosol forming substrate (by reference sign 724 and 72, fig. 7C); and a heater (by reference sign 722,723, fig. 7C) configured to heat the aerosol forming substrate and form aerosol, the heater including, at least a first heating element (by reference sign 722, 723, fig. 7C) capable of being arranging at a downstream end of the aerosol forming substrate and extending a first distance only partially along a length of the aerosol forming substrate, a downstream end of the first heating element and the downstream end of the aerosol forming substrate being spaced apart along the aerosol forming substrate, wherein the first heating element 
Regarding claim 4-6, since Counts discloses the heater can be divided in many segments along the longitudinal length of the aerosol forming substrate (see fig. 7C).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the claimed distance.
Regarding claim 7-8, similar to the features discussed above for claims 4-6, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the claimed ratio.
Regarding claim 9, Counts discloses the heater further includes a second heating element extending a second distance only partially along the length of the aerosol forming substrate and is upstream of the first heating element (see fig. 7C).
Regarding claims 10-12, in addition to the features discussed above for claims 4-6 and 9,  it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the heating elements to a desired locations and arrive to the claimed range of distances.
Regarding claim 13, in addition to the features discussed above for claims 10-12, it would have been obvious to one of ordinary skill in the art at the time the invention 
Regarding claim 14, Counts discloses the aerosol forming substrate is a solid substrate (by reference sign 77, fig. 7H)
Regarding claim 17, Counts discloses an embodiment wherein the aerosol forming substrate comprises a cylindrical plug (by reference sign 112, fig. 6) which includes a filtration zone downstream of a downstream end of the first heating element.
Regarding claim 18, Counts discloses the first heating element comprises a stamped sheet of electrically resistive material which has been formed into a ring shape (see fig. 7H), it would have been obvious to one of ordinary skill in the at the time the invention was made to have the heating element of Counts having two terminals separated by a gap of at least about 0.5 mm for connecting electrically with a battery (column 8, line 52 to column 9, line 24).  
Regarding claim 19, Counts discloses the electrically heated smoking system of claim 1, further comprising a battery (column 8, line 52 to column 9, line 24) and a manually operable switch (by reference sign 127) which connects power from the battery to the first heating element.  
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the first heating element (in tubular form as shown in fig. 7C) includes an electrically insulating substrate (to prevent shock to a user) and an electrically conductive track forming heating resistors (for heating function), the electrically insulating substrate formed into a tubular form.
s 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Counts et al. (U.S Patent No. 5060671) in view of Fernando et al. (U.S Pub. No. 20090230117).
Regarding claim 15, although Counts does not expressly discloses aerosol forming substrate is a liquid substrate, it would have been obvious to one of ordinary skill in art to use liquid as the aerosol forming substrate in an electrical smoking system as taught by Fernando (paragraph 6).
Regarding claim 16, Fernando discloses the aerosol forming material can be contained in a cartridge [006], therefore it would have been obvious to one of ordinary skill in the art to contain the aerosol forming material in a tube to be heated by the first heating element.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-20 have been considered but are moot in of the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHU H NGUYEN/Examiner, Art Unit 1747